NUMBERS 13-12-00108-CR, 13-12-00109-CR,
                       & 13-12-00110-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                       IN RE GLENN EDWARD CHAMPAGNE


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Glenn Edward Champagne, proceeding pro se, filed a petition for writ of

mandamus in the foregoing causes on February 8, 2012, through which he contends

that he has been ―sentenced twice for substantially the same offense‖ in violation of

double jeopardy principles. We deny the petition for writ of mandamus in these causes.




       1
          See TEX. R. APP. P. 52.8(d) (―When denying relief, the court may hand down an opinion but is
not required to do so.‖); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                  1
                                    I. BACKGROUND

      Relator previously filed two petitions for writ of mandamus with this Court raising

the same and similar issues. See generally In re Champagne, Nos. 13-12-00085-CR,

13-12-00086-CR & 13-12-00087-CR, 2012 Tex. App. LEXIS ___ (Tex. App.—Corpus

Christi Feb. 6, 2012, orig. proceeding) (mem. op. per curiam); In re Champagne, Nos.

13-12-00014-CR, 13-12-00015-CR & 13-12-00016-CR, 2012 Tex. App. LEXIS 453

(Tex. App.—Corpus Christi Jan. 17, 2012, orig. proceeding) (mem. op. per curiam).

      Relator’s first petition for writ of mandamus raised issues pertaining to trial court

cause number D-100387-R in the 260th District Court of Orange County, Texas,

appearing in appellate cause number 13-12-00014-CR; trial court cause number C-

159866 in the 317th District Court of Jefferson County, Texas, appearing in appellate

cause number 13-12-00015-CR; and trial court cause number D-100390-R in the 260th

District Court of Orange County, Texas, appearing in appellate cause number 13-12-

00016-CR. See In re Champagne, 2012 Tex. App. LEXIS 453, at **1–2. We note that

the Honorable Buddie J. Hahn is the Presiding Judge of the 260th District Court of

Orange County, Texas, and the Honorable Larry Thorne is the Presiding Judge of the

317th District Court of Jefferson County, Texas. See id.

      Relator’s second petition for writ of mandamus was entitled ―Amend to

Mandamus‖ and referenced trial court causes D-100387-R and C-159866, but not D-

100390-R, and further referenced relator’s appeal pending in this Court in appellate

cause 13-11-00657-CR. See In re Champagne, 2012 Tex. App. LEXIS ___, at **__.

      This third petition for writ of mandamus that is currently before the Court is

entitled ―II Amend to Mandamus‖ and contains no information regarding the trial court



                                            2
proceedings at issue, but does reference relator’s appeal in our cause number 13-11-

00657-CR.

                                II. TERRITORIAL JURISDICTION

       This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code.        See TEX. GOV’T CODE ANN. § 22.221 (West 2004).               Section

22.221(b) expressly limits the mandamus jurisdiction of the courts of appeals to writs of

mandamus issued against ―a judge of a district or county court in the court of appeals’

district‖ or against a ―judge of a district court who is acting as a magistrate at a court of

inquiry . . . in the court of appeals district.‖ See id. § 22.221(b). The trial court causes

of action referenced in the previous original proceedings, and presumably herein based

on the allegations at issue and the fact that relator has styled this as an amended

mandamus, arose from Orange County and Jefferson County. Orange County and

Jefferson County are not located within the territorial jurisdiction of this Court. See TEX.

GOV’T CODE ANN. § 22.201(n) (West Supp. 2010).               Accordingly, we do not have

territorial jurisdiction to grant the requested relief. See id. § 22.221(b).

                               II. ENFORCEMENT JURISDICTION

       Relator has appealed his criminal conviction in trial court cause number D-

100387-R, and his appeal from that conviction was transferred to this Court from the

Ninth Court of Appeals by the Texas Supreme Court as part of its docket equalization

activities. See id. § 73.001 (West 2005). This appeal has been docketed herein as

cause 13-11-00657-CV. We have the statutory authority to issue all writs necessary to

enforce our jurisdiction. See id. § 22.221(a); In re Richardson, 327 S.W.3d 848, 851

(Tex. App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296 S.W.3d 682, 684



                                               3
(Tex. App.—El Paso 2009, orig. proceeding). It is unclear whether, or to what extent,

the actions complained of in this mandamus proceeding are ancillary to or related to

relator’s criminal appeal pending in this Court. See generally In re Richardson, 252
S.W.3d 822, 830 (Tex. App.—Texarkana 2008, orig. proceeding). Accordingly, relator

has not shown that his requested relief is necessary to enforce the jurisdiction of this

Court insofar as it pertains to his appeal. See id. § 22.221(a).

                                     IV. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals

at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007). Specifically, relator has not

shown either that this Court has jurisdiction to address his complaints or that any of the

requested relief is necessary to enforce our jurisdiction over his pending appeal.

Accordingly, relator’s petition for writ of mandamus in each of these causes is

DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of February, 2012.




                                             4